Mr. Justice Schaefer delivered the opinion of the court: This is a disciplinary proceeding. The Committee on Grievances and the Board of Governors of the Illinois State Bar Association, as commissioners of this court under Rule 59, have found that ten charges of misconduct against the respondent, Carl H. Stowe, who was State’s Attorney of Bond County, were proved by clear and convincing evidence. Five of the charges involved conversion of the funds of his clients; three involved the conversion of moneys that had been paid as fines to the county clerk and to justices of the peace in Bond County, and two involved matters with respect to which he had been consulted as State’s Attorney but which he had treated as private collection items. It is unnecessary to set out the evidence as to these charges because the respondent’s position is that “no exceptions are taken as to any findings of fact. The facts are stipulated. The respondent can only beg to disagree as to any recommendation of disbarment or suspension of his license.” While the respondent has admitted the extremely serious misconduct with which he is charged, it is his position that disbarment or suspension is inappropriate because of his full disclosure of the matters involved and because he is now rehabilitated. There is no proof of rehabilitation. The' bizarre pattern of grossly unethical and dishonest conduct that this record discloses makes inappropriate any form of discipline other than disbarment. As we said in In re Clark, 8 Ill.2d 314, 321: “We cannot permit this respondent to continue the practice of law, and thus invite the public to retain the purported services of one to whom the common obligations of his profession mean so little.” The recommendation of the Commissioners is approved, and the name of the respondent is stricken from the roll of attorneys. Respondent disbarred.